Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 13, 2022.




                                In The

                 Fourteenth Court of Appeals

                           NO. 14-22-00887-CR
                           NO. 14-22-00888-CR
                           NO. 14-22-00889-CR
                           NO. 14-22-00890-CR
                           NO. 14-22-00891-CR
                           NO. 14-22-00892-CR



               IN RE LA BRADFORD BONNEN, Relator


                      ORIGINAL PROCEEDING
                        WRIT OF MANDAMUS
                          182nd District Court
                          Harris County, Texas
  Trial Court Cause Nos. 1649573, 1733716, 1743522, 1743579, 1760393 &
                                1760394
                          MEMORANDUM OPINION

      On December 2, 2022, relator La Bradford Bonnen filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Danilo Lacayo,
presiding judge of the 182nd District Court of Harris County, to remove relator’s
court-appointed attorney.

      To be entitled to mandamus relief, a relator must show (1) that he has no other
adequate legal remedy; and (2) the act sought to be compelled is purely ministerial.
In re Yeager, 601 S.W.3d 356, 358 (Tex. Crim. App. 2020) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

      However, we cannot tell the trial court how to rule on relator’s motion to
remove relator’s court-appointed attorney. See In re Blakeney, 254 S.W.3d 659, 661
(Tex. App.—Texarkana 2008, orig. proceeding). Here, relator has asked this court
to compel the trial court to grant relator’s request to remove relator’s court-appointed
attorney. We cannot grant the requested relief in this mandamus proceeding.

      Moreover, relator has not shown that he does not have an adequate remedy at
law. The denial of the right to self-representation is reviewed on appeal. See, e.g.,
Latham v. State, 514 S.W.3d 796, 801‒16 (Tex. App.—Fort Worth 2017, pet. ref’d)
(addressing defendant’s claim on appeal that he was denied his constitutional right
to self-representation and holding that trial court abused its discretion). Alford v.

                                           2
State, 367 S.W.3d 855, 862‒65 (Tex. App.—Houston [14th Dist.] 2008, no pet.)
(same). Relator can raise his complaint of the denial, if necessary, on appeal if he is
convicted.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3